Citation Nr: 0433286	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  02-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder.

2.  Propriety of a 10 percent evaluation assigned for an 
initial grant of service connection for gastroesophageal 
reflux disease, effective on July 30, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) with 
the Army Reserve from June 1980 to August 1980, and from June 
1981 to August 1981.  Thereafter, he served on regular active 
duty from September 1985 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, 
granted the veteran service connection and a 10 percent 
evaluation for gastroesophageal reflux disease (GERD), 
effective from July 30, 2001, and denied his claim for 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD).  

The veteran appeals the propriety of the 10 percent 
evaluation assigned for the initial grant of service 
connection for GERD.  Consideration must therefore be given 
regarding whether the case warrants the assignment of 
separate ratings for his service-connected gastrointestinal 
disability for separate periods of time, from July 30, 2001, 
to the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board had remanded the case to the RO in July 2004 for 
additional development, including to schedule the veteran for 
a hearing before the Board.  In this regard, a hearing before 
the Board was conducted in September 2004.  The Board notes 
that the veteran has submitted additional evidence into the 
record accompanied by signed waivers of first review by the 
RO.

At his hearing before the Board in September 2004, the 
veteran raised the issue of entitlement to service connection 
for irritable bowel syndrome.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.

The issue of the propriety of a 10 percent evaluation 
assigned for an initial grant of service connection for 
gastroesophageal reflux disease, effective on July 30, 2001, 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran was the victim of a violent physical assault 
during military service and has been diagnosed with PTSD that 
has been directly linked to this traumatic experience.


CONCLUSION OF LAW

PTSD was incurred in military service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  VA also has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  With respect only to the claim of entitlement to 
service connection for a psychiatric disability, the Board 
finds that as this claim is being granted in full, the 
notification and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 are deemed to have been fully 
satisfied.

Service Connection For An Acquired Psychiatric Disability, To 
Include PTSD

The veteran's private psychiatric treatment and counseling 
records for the period from 1999 to 2003, and the report of a 
VA psychiatric examination conducted in  April 2002, show 
that he was diagnosed with PTSD that was linked to his 
account of having been violently attacked and physically 
assaulted during active service in the autumn of 1985.  
According to the veteran's statements presented to his 
psychiatrists, and his hearing testimony presented before the 
Board in September 2004, in the autumn of 1985 he 
participated in a stateside wargame training exercise in 
which his unit was divided into two opposing teams.  During 
the course of the exercise he was captured by overzealous 
members from the opposing force and beaten with rifle butts, 
tied up, and subjected to physically abuse.  Eventually, a 
referee appeared on the scene and chastised the soldiers for 
taking the exercise to unnecessary extremes and ordered the 
veteran to be released for medical treatment.  The veteran 
stated that thereafter he felt mentally traumatized by the 
assault and that he continues to experience mental problems 
relating to this incident.

In written statements and personal testimony from the 
veteran's mother and brother, these lay witnesses reported 
that during the veteran's period of active service in 1985 to 
1986, they had been informed by his commanding officers that 
he was involved in an incident where he sustained a back 
injury during a field exercise.  The witnesses reported that 
they later learned that this injury was related to a physical 
assault that occurred while the veteran was participating in 
a wargame training exercise.

The veteran's service medical records show normal psychiatric 
findings on entrance examination for his period of active 
duty from 1985 to 1986.  Several treatment notes from these 
service medical records show that he sustained an injury to 
his back in the fall of 1985 after being struck by the butt 
of an M-16 rifle during a "mock war" military training 
exercise.  The records show that he was recommended for 
medical discharge in December 1986 after repeated episodes of 
sleepwalking that began approximately in February 1986.  The 
veteran reported at the time that he had a prior history of 
sleepwalking in high school, but there had been no 
recurrences until military service.  The records indicate 
that the veteran was mildly depressed and distraught at the 
time and that neither the veteran nor his physicians believed 
that he would respond to treatment to cure him of his 
somnambulism.  

In an October 2002 letter from the veteran's attorney, he 
reported that he had represented the veteran in a personal 
injury claim for back injuries sustained in a motor vehicle 
accident that occurred several years after service.  
According to the attorney, the veteran had to accept less 
money in a settlement award than he may have been able to win 
because his case was undermined by the disclosure that he had 
sustained a prior back injury in service after being struck 
in the back by a rifle butt.

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2004); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

In the present case, the veteran had peacetime military 
service and did not participate in combat against enemy 
forces.  He states that his stressor was being physically 
assaulted and abused during a wargame training exercise by 
overzealous fellow soldiers who were on the opposing team.  
The objective medical evidence shows that he has an Axis I 
diagnosis of PTSD that is in conformity to the criteria of 
the Diagnostic and Statistical Manual, 4th Edition (DSM-IV), 
of the American Psychiatric Association, and that this 
psychiatric diagnosis is specifically linked to the 
aforementioned stressor account.  Although there is no 
documentation that shows that the incident reported by the 
veteran actually occurred exactly as he described it, there 
is strong objective evidence in his service medical records 
that corroborates his story.  Specifically, the service 
medical records mention on several occasions that he 
sustained injuries to his back after being struck in that 
area by the butt of an M-16 rifle during a "mock war" 
exercise.  His subsequent treatment for somnambulism in 
service, during which he was described as being in a mildly 
depressed state, which eventually precipitated his medical 
discharge from active duty is also consistent with his 
testimony that he felt mentally traumatized after the 
assault.  In view of the foregoing discussion, the Board 
finds that the evidence is in general equipoise with regard 
to the veracity of the veteran's stressor account.  
Therefore, the benefit of the doubt shall be conferred upon 
him and the Board will concede that the stressor incident had 
occurred as he has described it.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2004).

Having conceded the veracity of this stressor, the Board 
notes that the veteran's post-service medical records are 
replete with diagnoses of PTSD presented by psychiatrists and 
clinical psychologists who have linked the PSTD diagnosis to 
the veteran's stressor.  Therefore, service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.




REMAND

Propriety Of A 10 Percent Evaluation Assigned For An Initial 
Grant Of Service Connection For GERD, Effective On July 30, 
2001

The veteran filed a claim of entitlement to VA compensation 
for a gastrointestinal disability on July 30, 2001.  His 
service medical records show that he received treatment on 
multiple occasions for symptoms of abdominal pain, nausea, 
and vomiting that was related to a diagnosis of gastritis.  
Several years following his separation from service, he was 
diagnosed and treated for Barrett's esophagitis and GERD.  By 
rating decision of August 2002, the RO granted the veteran 
service connection and a 10 percent evaluation for GERD, 
effective from the date he filed his claim on July 30, 2001.  
The veteran challenges the propriety of the 10 percent 
evaluation in the current appeal.

The veteran's GERD is rated under the criteria for a hiatal 
hernia as contained in 38 C.F.R. §  4.114, Diagnostic Code 
7346 (2004).  The schedule provides for the assignment of a 
60 percent rating for hiatal hernia manifested by symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  Assignment of a 
30 percent rating is warranted when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  
Assignment of a 10 percent evaluation is warranted when there 
are two or more of the aforementioned symptoms which are of 
less severity.

The Board has reviewed the veteran's claim and finds that a 
remand is necessary so that he may be scheduled for a VA 
examination of his upper digestive system.  The pertinent 
evidence of record for the time period at issue consists of 
the report of an April 2002 VA gastrointestinal examination, 
a statement from the veteran's private physician, J. J. 
White, Jr., M.D., dated in September 2003, and the testimony 
of the veteran and his witness as presented before the Board 
in September 2004.  This evidence appears to indicate that 
the symptoms of the veteran's GERD may meet the criteria for 
a rating greater than the 10 percent evaluation currently 
assigned, but that there is insufficient data for the Board 
to make any conclusive determinations in this regard.  
Specifically, the question of whether the veteran has anemia 
must be addressed, as well as a physician's opinion as to the 
severity of the constellation of symptomatology associated 
with the veteran's GERD (i.e., Are the symptoms productive of 
severe impairment of health?  Are the symptoms productive of  
considerable impairment of health?).  The examiner should 
also review the claims file and state with as much 
specificity as possible when the veteran's GERD symptoms 
became productive of such impairment of health during the 
time period commencing from July 30, 2001 to the present 
time.

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the issue of the propriety of 
a 10 percent evaluation for an initial 
grant of service connection for GERD.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; see 
also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
complaints relating to his upper 
gastrointestinal tract.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the RO should obtain 
all outstanding VA treatment reports.  If 
the RO is unable to obtain any of the 
relevant records sought, it shall notify 
the veteran that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  

3.  The RO should arrange for medical 
examinations of the veteran by the 
appropriate specialist(s) for the purpose 
of ascertaining the degree of impairment 
imposed upon him by his service-connected 
GERD.  The examiner(s) should conduct 
those tests deemed appropriate.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction 
with the requested study.  It is 
requested that the examiner(s) address 
the following medical issues:

(a.)  State whether the veteran's 
GERD is manifested by persistently 
recurrent epigastric distress with 
dysphagia, pyrosis, and 
regurgitation, accompanied by 
substernal or arm or shoulder pain, 
productive of considerable impairment 
of health.

(b.)  State whether the veteran's 
GERD is manifested by symptoms of 
pain, vomiting, material weight loss 
and hematemesis or melena with 
moderate anemia; or other symptom 
combinations productive of severe 
impairment of health.

(c.)  State with as much accuracy as 
possible the date when such 
manifestations of GERD symptomatology 
became productive of the assessed 
level of impairment of the veteran's 
health.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
examination reports and required medical 
opinions should be reviewed to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

6.  The RO should readjudicate the 
veteran's appeal regarding the propriety 
of the 10 percent evaluation assigned for 
an initial grant of service connection 
for GERD, for the period commencing on 
July 30, 2001.  If the maximum benefit 
sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



